Citation Nr: 1528426	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure in service or as secondary to his service connected disabilities of diabetes mellitus or coronary artery disease.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from April 1968 to November 1969. 
He died July [redacted], 2008.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.  Subsequent jurisdiction over this claim has been transferred to the RO in Providence, Rhode Island.  

This matter was previously before the Board in December 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to assist the Appellant in the development of her claim, to include obtaining a medical opinion and fulfilling duties to notify and assist requirements.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2008.  The immediate cause of his death was esophageal cancer.  No underlying causes of death were listed.  Tobacco use was determined to have contributed to his death.  

2.  The Veteran's esophageal cancer was first demonstrated decades after service, and is not etiologically related to any incident in service, to include exposure to herbicides. 

3.  The evidence of record does not support that the Veteran's esophageal cancer was caused by or aggravated by his service connected diabetes or coronary artery disease.  


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by active military service, not may it be presumed to have been so incurred as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Esophageal cancer did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant has asserted that the Veteran's death should be service connected.  She has put forth many theories under which service connection could be granted; to include under a presumptive basis as due to herbicide exposure in service, a direct basis, and as secondary to his service connected diabetes mellitus or his coronary artery disease.  Each of these theories shall be addressed in turn below.  However, after a thorough review of the file, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, esophageal cancer (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as esophageal cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Presumptive Service Connection

The Veteran's DD Form 214 shows that he had active service in Vietnam.  The Veteran had active military service in Vietnam from November 2, 1968 to November 18, 1969.  He received the Vietnam Service Medal and the Vietnam Campaign Medal.  Further, the Veteran has been service connected for ischemic heart disease, as due to herbicide exposure in Vietnam.  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal' s angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

Even though the Veteran had service in Vietnam, the Appellant is not able to receive service connection for the cause of the Veteran's death under this presumption because esophageal cancer is not a disability for which presumptive service connection based on herbicide exposure is warranted.  In fact, VA has specifically determined that the presumption of service connection based on herbicide exposure is not warranted for gastrointestinal tract tumors, including esophageal cancer.  This finding is based on consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to VA.  See, e.g., 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Thus, presumptive service connection based on herbicide exposure for esophageal cancer is not established.

Direct Service Connection

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may also be established by showing that a disorder was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

The record does not contain any competent and credible evidence of a nexus between the Veteran's esophageal cancer and service, to include herbicide exposure.  The Appellant has not submitted any evidence even suggesting such a relationship.  The Appellant's lay assertions that a medical relationship existed between the Veteran's esophageal cancer and his service are not competent.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether esophageal cancer is etiologically related to service (to include herbicide exposure)-falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the lay assertions in this regard are not competent and carry no probative value.  The Appellant did submit a statement prepared for members of congress on the effect of exposure of herbicides and other toxins and the contraction of cancer entitled, Agent Orange (Dioxins) and Esophageal Cancers and Digestive System Caners as well as other Toxic Chemicals Associated to military service in Vietnam.  However, this article does not cite any study that stated that Vietnam Veterans were contracting gastrointestinal cancers due to in-service herbicide exposure.  The article relies on evidence from soldiers from other countries and studies that took place in other countries, but fails to directly relate  or cite any evidence specifically to the Vietnam Veteran's and exposure to herbicides.  Furthermore, this article did not consider or discuss this Veteran's symptoms and accordingly are of limited probative value in determining the cause of the Veteran's esophageal cancer. See eg Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).  This study also cited several Board decisions that granted service connection for esophageal cancer on a direct basis.  Board decisions are not precedential and are decided on the individual facts of the case. 38 C.F.R. § 20.1303 (2014).  Additionally, if the Appellant would take a closer look at those decisions, there was always a medical opinion that provided a competent nexus statement connecting inservice exposure and the Veteran's cancer that made granting on a direct basis possible.  In this matter, there is no such medical opinion of record.  

The record does not otherwise provide a basis to award service connection for esophageal cancer.  The Veteran's STRs are completely negative for any esophageal symptoms, findings, or diagnoses.  There are no specific allegations as to continuing esophageal symptoms since service discharge.  See Walker, supra. 
There is also no medical evidence that esophageal cancer was manifested (to any degree) during the first post-service year; therefore, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board requested a medical opinion in regards to the Appellant's direct service claim in March 2015.  The examiner opined that due to the fact that the cancers of the gastrointestinal system-esophagus, stomach, liver, pancreas, colon, and rectum-have been extensively studied in Vietnam veterans, groups with herbicide exposure in the workplace, and people exposed to dioxins, and the studies have not found a link between these exposures and any gastrointestinal cancers.  The examiner also noted that the most common causes of esophageal cancer are tobacco, alcohol, very hot drinks and a poor diet.  The Veteran's medical record state that he was a tobacco user and his death certificate states that tobacco use contributed to the Veteran's death.  

In fact, there is no evidence of record, other than the Appellant's statements that the Veteran's cancer was connected to his active military service.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  An appellant as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Nevertheless, the lay testimony as to etiology and nexus of the Veteran's cancer is a medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  

Secondary Service Connection 

The Appellant has also asserted that the Veteran's cancer should be service connected on a secondary basis to include as due to his service connected diabetes mellitus or his coronary artery disease.  

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, the Veteran died in July 2008 and the cause of death listed on the death certificate was esophageal cancer.  There were no contributory causes of death listed on the death certificate.  

The Board requested a medical opinion in March 2015 regarding the Appellant's secondary claim.  The examined stated that it was at least as likely as not that the Veteran's service connected disabilities were contributory the cause of the Veteran's death, either substantially or materially.  The examiner's rationale was that the Veteran slowly died from his esophageal cancer, unable to eat or take in fluids.  Therefore, it is unlikely at all that the Veteran's coronary artery disease substantially or materially contributed to his death.  Esophageal cancer is not caused by coronary artery disease or diabetes mellitus.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's esophageal cancer was not incurred in or otherwise caused by active service, including as due to in-service herbicide exposure, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  The Board was required to remand the matter in December 2014 in order for the RO to complete the requirements of the VCAA.  In this case, the VCAA duty to notify was satisfied by way of the August 2012 and March 2015 letters.  The August 2012 letter advised the Appellant that the Veteran was service connected for diabetes mellitus and the March 2015 advised her that he was also service connected for a heart disability.  The March 2015 letter further provided explanations of the evidence and information required to substantiate a claim based on a condition not yet service connected and on secondary service connection.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  In this case, the Board finds that the Appellant has had the opportunity to participate meaningfully in the adjudication of her claim fully and the duty to assist letter was sufficiently tailored to respond the Appellant's specific claim. 

Concerning the duty to assist, the RO has obtained the service treatment records and VA outpatient treatment records.  The Appellant submitted lay statements in support of her claim, as well as internet articles she found that are circumstantially related to the effects on herbicides and certain cancers.  There is no indication that there are additional records that have yet to be requested.  In the Board's December 2014 claim, it also remanded for medical opinion in relation to the presumptive claim, the direct claim and the secondary claim of service connection for cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The medical opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Appellant was advised of the opinions, and had opportunity to respond.  The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


